 


110 HRES 267 IH: Calling for the immediate and unconditional release of British marines and sailors held captive by Iran, and for other purposes.
U.S. House of Representatives
2007-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 267 
IN THE HOUSE OF REPRESENTATIVES 
 
March 26, 2007 
Mr. Kirk (for himself, Mr. Andrews, Mr. Scott of Georgia, Mr. Tim Murphy of Pennsylvania, Mr. Sestak, Mr. Klein of Florida, Mr. Crowley, Mr. Engel, Mr. Wexler, Mr. Sires, Ms. Linda T. Sánchez of California, Mr. Boozman, Mr. Chabot, Mr. Mack, Mr. Burton of Indiana, Mr. McCotter, Mr. Hastings of Florida, Mr. Boustany, Mr. Patrick J. Murphy of Pennsylvania, Mr. Shimkus, Mr. Cantor, Mr. English of Pennsylvania, Mr. Israel, Mr. Miller of Florida, Mr. Carnahan, Ms. Bean, Mr. Barrow, Ms. Wasserman Schultz, Mr. Melancon, Mr. LoBiondo, Mr. Conaway, Mr. Lynch, Mr. Mahoney of Florida, Mr. McNerney, Mr. Fossella, Mr. Kuhl of New York, Mr. Sessions, Mr. Pence, Mr. Garrett of New Jersey, Mr. Lincoln Diaz-Balart of Florida, Mr. Platts, Mrs. Blackburn, Mr. Buchanan, Mr. Shuster, Mr. Porter, Mr. Knollenberg, Mr. Feeney, Mr. Cannon, Mr. Mario Diaz-Balart of Florida, Mr. Campbell of California, Mr. Goodlatte, Ms. Schakowsky, Mr. Culberson, Mr. Crenshaw, Mrs. Tauscher, Mrs. Miller of Michigan, Mr. Renzi, Mr. Young of Florida, Ms. Giffords, and Mr. Jordan of Ohio) submitted the following resolution; which was referred to the Committee on Foreign Affairs 
 
RESOLUTION 
Calling for the immediate and unconditional release of British marines and sailors held captive by Iran, and for other purposes. 
 
 
Whereas on March 23, 2007, the Iranian Revolutionary Guard Navy seized 15 British marines and sailors; 
Whereas the British Navy personnel were engaged in routine boarding operations of merchant shipping in Iraqi territorial waters when they were accosted by Iranian vessels; 
Whereas Iran’s pursuit of nuclear weapons in defiance of the international community continues to threaten America’s national security and Middle East regional stability; 
Whereas the seizure of the British sailors came on the same day the United Nations Security Council introduced a new resolution to sanction the Government of Iran for its continued defiance of the International Atomic Energy Agency and its noncompliance with the Treaty on the Non-Proliferation of Nuclear Weapons; and 
Whereas Great Britain remains one of the strongest allies of the United States and a partner in the war on terrorism: Now, therefore, be it  
 
That the House of Representatives— 
(1)condemns the Islamic Republic of Iran for the seizure of 15 British marines and sailors and demands their unconditional release; and 
(2)calls on the United Nations Security Council to condemn this seizure and explore new sanctions against the Islamic Republic of Iran, including the restriction of the supply of gasoline, to prevent further Iranian hostile action, deny Iran’s ability to militarize the Persian Gulf, and enforce Iran’s nonproliferation commitments. 
 
